Title: From Thomas Jefferson to John Langdon, 2 August 1808
From: Jefferson, Thomas
To: Langdon, John


                  
                     My dear Sir 
                     
                     Monticello Aug. 2. 08.
                  
                  The inclosed are formal, and for the public; but in sending them to you, I cannot omit the occasion of indulging my friendship in a more familiar way, & of recalling myself to your recollection. how much have I wished to have had you still with us through the years of my emploiment at Washington.   I have seen with great pleasure the moderation & circumspection with which you have been kind enough to act under my letter of May 6. and I have been highly gratified with the late general expressions of public sentiment in favor of a measure which alone could have saved us from immediate war, & give time to call home 80. millions of property, 20, or 30,000 seamen, & 2000 vessels. these are now nearly at home, & furnish a great capital, much of which will go into manufactures and seamen to man a fleet of privateers, whenever our citizens shall prefer war to a longer continuance of the embargo. perhaps however the whale of the ocean may be tired of the solitude it has made on that element, and return to honest principles: and his brother robber on the land may see that, as to us, the grapes are sour. I think one war enough for the life of one man; and you & I have gone through one which at least may lessen our impatience to embark in another. still, if it becomes necessary we must meet it like men, old men indeed, but yet good for something. but whether in peace or war, may you have as many years of life as you desire, with health & prosperity to make them happy years. I salute you with constant affection, & great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               